CALLAHAN, J., with whom PETERS, C. J.,
joins, dissenting. I dissent from the majority opinion because I cannot agree that the trial court abused its discretion when it determined that the defendant had failed to meet his burden of proving that Lenise Nestir, the declarant of an out-of-court statement, was unavailable to testify in this case and that the defendant had made all reasonable efforts to procure Nestir’s appearance at trial. I also disagree with the majority that the trial court “did not decide whether [Nestir’s] statement was trustworthy” and that we should remand this case to the trial court for that determination. I would conclude that the trial court did determine that even if Nestir were unavailable, her purported statement to Robin Shade was untrustworthy and therefore inadmissible and that the court did not abuse its discretion in excluding Nestir’s statement. I therefore respectfully dissent.
I
In any analysis of the admissibility of a declaration against penal interest, the trial court must first determine whether the declarant is unavailable. Only if unavailability has been shown by the proponent of the proffered hearsay statement will the court proceed to an examination of trustworthiness. State v. DeFreitas, 179 Conn. 431, 443, 426 A.2d 799 (1980) (“[w]e have been unable to find a case . . . where an appellate court has dispensed with the unavailability of the declarant as a condition precedent to admitting such declarations”); see also State v. Frye, 182 Conn. 476, 480-81, 438 A.2d 735 (1980). In State v. Frye, supra, *81481, we recognized five of the most common situations in which the declarant will be deemed unavailable. The only one of those situations relevant here is where the declarant is “absent from the hearing and the proponent of [her] statement has been unable to procure [her] attendance ... by process or other reasonable means.” (Internal quotation marks omitted.) Id. “In interpreting ‘reasonable means,’ we have held that the proponent must exercise due diligence and, at a minimum, make a good faith effort to procure the declarant’s attendance. State v. Aillon, 202 Conn. 385, 391, 392, 521 A.2d 555 (1987), citing State v. Weinrib, 140 Conn. 247, 252, 99 A.2d 145 (1953), and State v. DeFreitas, supra, 445. The trial court has broad discretion in determining whether the proponent has shown a declarant to be unavailable. ‘Only upon a showing of a clear abuse of discretion will this court set aside on appeal rulings on evidentiary matters.’ Dunham v. Dunham, 204 Conn. 303, 324, 528 A.2d 1123 (1987).” State v. Rivera, 220 Conn. 408, 411-12, 599 A.2d 1060 (1990).
I disagree with the majority that the trial court clearly abused its discretion when it concluded that the defendant had failed to meet his burden of demonstrating that the declarant could not be located and her presence could not be procured by reasonable efforts on his part. By repeating several times the halfhearted attempts that the defendant had made to locate Nestir, the majority creates the illusion that the defendant undertook substantial efforts to locate the seventeen year old witness who seemingly, according to the defendant, had disappeared from New Haven into thin air. Repetition, however, does not add significance to the defendant’s endeavors to locate Nestir.
The defendant’s efforts can be stated simply and concisely. First, on Friday, May 14, 1993, the defendant prepared a subpoena for Nestir to appear in court as a defense witness on Monday, May 17. The subpoena *82was served as Nestir was leaving court after having testified pursuant to the state’s subpoena during the state’s case-in-chief.1 Nestir did not honor the defendant’s subpoena. At the defendant’s request, therefore, the trial court issued a capias for Nestir. On May 19, Deputy Sheriff Harold Pepper went to Nestir’s home at 445 Poplar Street in New Haven to serve the capias but was unable to locate Nestir at that time. Pepper then returned the capias to the sheriffs office in the courthouse. At 4:45 p.m. on May 19, defense counsel retrieved the capias from the sheriffs office and, after having been informed that the sheriffs office normally would not attempt service after 5 p.m., placed several telephone calls to Pepper, who did not return the calls. Also on May 19, the private investigator who worked with defense counsel on various aspects of the defendant’s case, telephoned Nestir’s mother and asked her to have Nestir report to court the next morning despite the mother’s representation that she did not know Nestir’s whereabouts. On May 20, defense counsel asked Frank Kinney, the high sheriff, to procure another sher*83iff to serve the capias. Kinney told defense counsel that counsel was free to contact another deputy sheriff and provided him with a Rolodex containing the names of deputy sheriffs who could serve the capias. Defense counsel, however, inexplicably chose not to contact any of those sheriffs.
On May 21, Nestir had a scheduled court date in the New London courthouse. The defendant had been aware of Nestir’s May 21 court appearance since May 13, when the state’s attorney’s office had informed him that it was going to have a scheduled May 14 New London court appearance for Nestir switched to May 21, in order to accommodate the court’s schedule in the defendant’s trial. The defendant made no efforts to verify the time and exact courtroom location of Nestir’s New London appearance until May 21. The defendant moreover made no effort to have anyone present at the New London courthouse to serve the capias on Nestir. Instead, the defendant asked Robert Sisson, an investigator from the public defender’s office, to find out, on the morning of her scheduled appearance, if Nestir would be in the New London courthouse that day. Sis-son ran a search on a statewide computer system that lists pending cases and was unable to find any pending cases against Nestir. That system, however, does not include cases on the youthful offender docket and Nestir was only seventeen years old at the time of the defendant’s trial. Sisson also called the New London public defender’s office but was informed by the receptionist that she did not know Nestir. Sisson did not call the New London clerk’s office or any other court functionary.
Lastly, on Friday, May 21, the defendant requested that “a search and seizure warrant issue so that [the authorities] may enter [Nestir’s home] in the event she is there and take her into custody.” The defendant did not present the court with a warrant application at that *84time. The court replied: “With regard to the search warrant, if one is presented to the court, I will certainly consider it if it is in proper form. That probably should have been done this morning.” Despite the court’s willingness to consider a warrant application, the defendant never presented one to the court.2
I am not persuaded that the trial court’s conclusion that the defendant’s efforts fall below the standard of due diligence represents a clear abuse of discretion by the trial court. The defendant’s failure to attempt to engage another sheriff to serve the capias after Pepper had failed to do so did not constitute due diligence. The defendant’s failure to call the clerk’s office or to send his investigator or anyone else to New London on the day of Nestir’s scheduled appearance could also be found not to constitute due diligence.3 Finally, the *85defendant’s failure to prepare a search and seizure warrant for Nestir and her home despite the trial court’s express willingness to sign such a warrant supports a finding of a lack of due diligence. I would therefore uphold the trial court’s discretionary ruling that the defendant had not established that Nestir was unavailable.
II
I also disagree with the majority’s assertion that “the trial court . . . did not expressly make a finding on the trustworthiness of the statement.” After concluding that Nestir was available, the trial court found, in the alternative, that the statement was untrustworthy. The court stated: “[T]he testimony by Miss Shade was unequivocal that the declarant was decidedly untrustworthy in her eyes. And so there’s a matter of trustworthiness even if you get past the fact that she seems to be available. . . . [Shade] said [she] wouldn’t accept anything that [Nestir] said without proof. . . . The conclusion I reach is that she (a) is available and that (b) if she were unavailable the trustworthiness is seriously, seriously in doubt.” I am not persuaded, in light of the record, that the trial court abused its broad discretion in its ruling on that issue.
The trial court based its conclusion of untrustworthiness on Shade’s own testimony that Nestir often lied to her and that she did not trust Nestir.4 The trial court’s *86conclusion is further supported by its observance of Nestir’s demeanor, particularly her vacillation during her testimony in the state’s case-in-chief. Having read that testimony, I am not surprised that the trial court concluded that Nestir was untrustworthy. Nestir’s testimony revealed her to have, at best, only a passing acquaintance with the truth.5
In addition to other factors such as observation to assess a declarant’s general trustworthiness or lack thereof, “[flour considerations have been deemed relevant when examining the trustworthiness of declarations against penal interest: (1) the time of the declaration and the party to whom the declaration was made; (2) the existence of corroborating evidence in the case; (3) the extent to which the declaration is really against the declarant’s penal interest; [and] (4) the availability of the declarant as a witness.”6 (Internal quotation marks omitted.) State v. Rosado, 218 Conn. 239, 244-45, 588 A.2d 1066 (1991).
A
The timing of Nestir’s purported statement, which supposedly occurred one and one-half days after the shooting, supports its untrustworthiness.7 Nevertheless, upon consideration of all the evidence before the trial court, I am not persuaded that Shade was a person in whom Nestir would naturally confide, a conclusion that weighs heavily against the admissibility of the state*87ment. “[T]he witness testifying as to the statement must be one in whom the declarant would naturally confide.” State v. Hernandez, 204 Conn. 377, 392, 528 A.2d 794 (1987). “There must be a relationship in which the two parties to the conversation had a close and confidential relationship.” State v. Rivera, 221 Conn. 58, 70, 602 A.2d 571 (1992).
The burden of establishing the requisite relationship rests on the proponent of the statement. See id., 70-71. I fail to see a “close and confidential relationship” between Shade and Nestir. To the contrary, the evidence supports the opposite conclusion. Shade testified that Nestir had a habit of shoplifting and had embroiled Shade’s children in trouble with the law. Shade also testified that she had blamed Nestir for one of her daughter’s arrests for several petty offenses, and that she believed that Nestir was a bad influence on her children. Shade further testified that she knew Nestir well, that she did not trust Nestir and that Nestir had often lied to her.
Although Shade had once taken care of Nestir for a period of eleven months and, shortly thereafter, again for a period of nine months, her care for Nestir had occurred when Nestir was only eight or nine years old, eight years prior to when Nestir made the alleged statement to Shade. In addition, although Shade testified that Nestir used to tell other people that Shade was her “aunt,”8 in the absence of any known time frame when that occurred and in the context of the other evidence adduced regarding the relationship between Shade and Nestir, testimony that Nestir at some time may have called Shade “aunt” is of little significance. To determine whether a person is one in whom a third party *88declarant would naturally confide, we consider relationships as they actually exist rather than the labels attached to the relationship, and have concluded that even blood relatives may not possess such a confidential relationship. See id. (sibling relationship did not establish close and confidential relationship where brothers did not grow up together or get along well, and where one brother had burglarized other brother’s apartment). Shade testified that she had stopped taking care of Nestir eight years before the shooting because Nestir “like[d] to go on the streets constantly.” Although Nestir occasionally visited Shade’s residence,9 Shade herself testified that those visits were limited to about one hour in length and confined to certain areas of the house. Moreover, Shade did not always allow Nestir into her residence when Nestir visited. It is reasonable to infer from this evidence that, although Nestir and Shade knew one another and were more than mere acquaintances, a certain hostility existed between them and that Shade was not a close friend of Nestir or a person in whom Nestir would naturally confide. See id.; State v. Mayette, 204 Conn. 571, 578-79, 529 A.2d 673 (1987); State v. Sanchez, 200 Conn. 721, 726, 513 A.2d 653 (1986).
B
I also would not conclude that Nestir’s alleged statement was sufficiently corroborated. “The corroboration requirement for the admission of a third party statement against penal interest is significant and goes beyond minimal corroboration. Third party statements exculpating an accused are suspect and the requirement of corroboration, to effectuate its propose of circumventing fabrication, must be construed as requiring cor*89roborating circumstances that clearly indicate the trustworthiness of the proffered statement.” (Emphasis added.) State v. Rosado, supra, 218 Conn. 249. Shade testified that Nestir had told her that: (1) a fight between her and the victim’s brother had instigated the shooting; (2) she had enlisted the help of a group of young men to beat the victim’s brother; (3) immediately prior to the shooting, she and a group of young men had driven around in an automobile to search for the victim’s brother; and (4) when she and the group of men found the victim and his brother, she had seized a gun from another occupant of the automobile and had fired the gun at the victim’s brother, hitting the victim instead.10 None of these crucial components of Nestir’s alleged statement was corroborated.
The proper focus of a reviewing court’s analysis is the existence of corroborating evidence to substantiate the truth of the facts contained in the statement. State v. Mayette, supra, 204 Conn. 579; State v. Hernandez, supra, 204 Conn. 392. Few circumstances in this case are relevant to the issue of corroboration, and the amount of corroboration provided thereby is minimal.
*90The only evidence corroborative of any aspect of Nestir’s statement is: (1) the undisputed fact that Nestir possessed the murder weapon eight days after the shooting;11 and (2) the testimony by one witness — contradicted by the unequivocal testimony of the four other witnesses to the shooting who testified that they had seen the shooter — that Nestir was present in the automobile from which another person had fired the fatal shots. This evidence is minimal and speculative and fails to ensure trustworthiness. See, e.g., State v. Rosado, supra, 218 Conn. 246-49 (few corroborating factors to indicate trustworthiness of statement); State v. Mayette, supra, 204 Conn. 579-80 (same). Unlike the two cases in which we have concluded that the trial court had abused its discretion in failing to admit a third party declaration against penal interest into evidence and in which “a myriad of corroborating circumstances” actually existed and evinced the trustworthiness of the third party statement; State v. Bryant, 202 Conn. 676, 701, 523 A.2d 451 (1987) (robbery victim’s stolen pocketbook and driver’s license seen by several witnesses in third party’s possession after robbery, third party fit general description of assailant and knew location of victim’s apartment, similar inculpatory statements repeated to several persons, and inculpatory statements contained particular and verified details of crime); State v. Gold, 180 Conn. 619, 634, 635-36, 431 A.2d 501, cert. denied, 449 U.S. 920, 101 S. Ct. 320, 66 L. Ed. 2d 148 (1980) (witnesses saw bloody shirt in third party’s possession on night of murders, third party identified running from scene of crime by disinterested witness, evidence that third party left state after murders, third party’s confession overheard by other person, and similar inculpatory statements repeated to several persons); the record in the present case reveals few cor*91roborating circumstances indicative of the trustworthiness of Nestir’s alleged statement.
The evidence of “noncorroboration” is far more compelling in this case. Of the five eyewitnesses to the shooting who testified at trial, none identified a female as the shooter.12 Moreover, of the three eyewitnesses who identified a particular shooter, all unequivocally identified someone other than Nestir as the shooter.13 Jeanette Ayala testified that a man named Moses had fired the fatal shots.14 Ivanez Virvet testified that the defendant had fired the fatal shots.15 Last, Alex Romero testified that the fatal shots had come from the car *92he had been driving and that the shooter had been David Morales.16
There is also no corroboration for other key elements of Nestir’s alleged statement: that the motive for the shooting was Nestir’s earlier fight with the victim’s brother17 and that Nestir had solicited help from several young men to “get even” with the victim’s brother. Moreover, there is no independent evidence that corroborates that Nestir had made the statement to Shade, or even that she had spoken to Shade at any time subsequent to the shooting. See State v. Sanchez, supra, 200 Conn. 726. There is likewise no evidence that Nestir, at any time prior to or subsequent to her supposed statement to Shade, repeated her statement either in whole or in part. See State v. Rivera, supra, 221 Conn. 70 (lack of reiteration of confession vitiates trustworthiness); State v. Mayette, supra, 204 Conn. 578 (same).
*93In light of the weak nature of the corroborative evidence to support the trustworthiness of Nestir’s alleged statement, I cannot say that the trial court abused its broad discretion in concluding that Nestir’s alleged statement was not sufficiently trustworthy to be admissible at trial.
To reiterate, our primary function in this appeal is to determine whether the trial court abused its discretion in refusing to admit Shade’s testimony. The Appellate Court, in a unanimous decision, concluded that the trial court had not abused its discretion. State v. Lopez, 38 Conn. App. 434, 439, 662 A.2d 792 (1995). As did the Appellate Court, I would defer to the trial court on that issue. The trial court heard the testimony and, therefore, was able to assess credibility before exercising its discretion to exclude Shade’s testimony. The trial court’s ruling should be sustained.
I respectfully dissent.

 When asked later why he had not simply cross-examined Nestir about the purported statement to Shade when he had the opportunity to do so, the defendant argued in the alternative that either: (1) he had not known of the statement at that time and had merely prepared the subpoena for the next court day in the event that someone would fortuitously come forward over the weekend with new evidence pertaining to Nestir; or (2) he had considered the topic of Nestir’s alleged statement to Shade to be beyond the scope of the state’s direct examination and did not feel that the court would allow him to cross-examine on that subject. The defendant concedes that the only one of the eighteen witnesses who testified for the state and was subject to cross-examination by him, and who the defendant subsequently subpoenaed, was Nestir. At no point during the proceedings before either this court or the trial court has the defendant offered any reason why he had prepared the subpoena for Nestir without having known that there was additional ground to be covered with her. If it is the case that the defendant did know of the statement purportedly made to Shade at the time that he cross-examined Nestir during the state’s case-in-chief, then his tactical decision to pursue that line of inquiry at a later time precludes a finding of unavailability. See State v. DeFreitas, supra, 179 Conn. 445-47.


 I take issue with the majority’s use of the trial court’s denial of the defendant’s Friday, May 21 request for a continuance in order to malee efforts to locate Nestir over the weekend. Although the trial court did deny the request for a continuance, the court also indicated to the defendant that if he were able to locate Nestir over the weekend, the court would consider allowing the defendant to reopen his case on Monday. “ ‘The determination of whether to grant a request for a continuance is within the discretion of the trial court, and will not be disturbed on appeal absent an abuse of discretion.’ State v. Aillon, [supra, 202 Conn. 394].” State v. Hamilton, 228 Conn. 234, 239, 636 A.2d 760 (1994). The court denied the request for a continuance only to prevent further delay in the case, without any harm to the defendant who was, in fact, given the weekend to find Nestir. There is no indication in the record that the defendant made any efforts to locate Nestir that weekend. I would not conclude that the trial court abused its broad discretion in “denying” the requested continuance until Monday when the trial court expressly indicated that it would consider allowing the defendant to present Nestir on Monday if she were present at trial.


 I am puzzled at the majority’s assertion that “there was little reason to send [Louis] Spina to New London.” I would think that the possible presence at the courthouse of the person who had allegedly confessed to the crime with which the defendant had been charged would have provided the defendant with ample reason to send his private investigator or someone else to New London to attempt to serve the capias, if the defendant actually wished to locate her. The defendant failed to pursue the most obvious avenue of confirming Nestir’s presence at the courthouse, namely, whether the seventeen year old Nestir was on the youthful offender docket for the day *85that she was supposed to be at court. The defendant’s attempts at other, inapplicable, avenues cannot seriously be considered due diligence.


 Shade testified as follows:
“[Assistant State’s Attorney]: And you wouldn’t believe her because a lot of times she would lie to you, isn’t that true?
“[Shade]: Yes.
“Q. And so that you really couldn’t — if she were to tell you something you really couldn’t rely on it, could you?
“A. Not unless she proves things. I tell her to prove things now.
“Q. Because you didn’t trust her?
“A. No, I didn’t trust her.”


 For instance, Nestir testified at trial that she had seen the defendant driving a brown car shortly after the shooting, contrary to her testimony at the probable cause hearing that Alex Romero had been the driver. When confronted with this inconsistency, Nestir claimed to have forgotten who had been driving the brown car minutes after the shooting.


 Although it is well established in our precedents, I must confess that I am uncertain how, if at all, the availability of the declarant affects the independent inquiry pertaining to trustworthiness.


 It should be noted that, according to the defendant, Shade inexplicably did not come forward with Nestir’s purported statement admitting to a murder until the defendant’s trial was underway two years later.


 It appears from Shade’s testimony that Nestir referred to Shade as her “aunt” when Shade had cared for her eight years prior to when Nestir made the alleged statement to Shade.


 The record fails to disclose the purpose of Nestir’s visits to Shade’s residence. The record also fails to disclose whether Nestir visited Shade’s residence to visit Shade or to visit Shade’s daughters, with whom she was friendly.


 During direct examination at the voir dire pertaining to the admissibility of Nestir’s alleged statement, Shade testified: “[Nestir] told me that her and [the victim's brother] had a fight. . . . [She] and [the victim’s brother] had a fight. [The victim’s brother] was supposed to smack her in the face and she said that no F-body is going to smack her in the face and she is going to get some boys from Liberty Street to beat his butt. As far as I know she got a car full of guys and she said that one of them had 1he gun shooting it out the window up to the sky and she grabbed it from the guy and pointed it to [the victim’s brother] and it didn’t hit [the victim’s brother] it hit someone else and she said it was [the victim].”
On cross-examination, Shade testified: “[Nestir] said that her and [the victim’s brother were] having a fight and [the victim’s brother] was supposed to slap her and she didn’t like that. She said she was going to get some boys from Liberty Street to go kick his butt and she got guys in the car, that were riding around [DJavenport [Avenue] and she said — she said they were playing basketball and one of the guys was firing up to the sky and she grabbed the gun from the guy and she start[ed] firing and she meant to point — shoot it at [the victim’s brother] but she got someone else. She said [the victim].”


 Nestir’s uncontradicted testimony was that she had been given the gun after the shooting and had kept the gun for several days hoping to exchange it for an automobile.


 Paul Crnkovic and Ivanez Virvet, two witnesses for the state who saw the shooter, identified the defendant as the shooter. A third witness for the state, Perry Moore, identified the shooter as an unknown Latino male. A fourth eyewitness for the state, Angelo Virvet, corroborated the details provided by the other three witnesses for the state, but did not see who was in the automobile from which the shots had been fired. Alex Romero, a witness for the defense, testified that David Morales had fired the shots that had killed the victim. Jeanette Ayala, who testified for the defense, said that a man named Moses had fired the shots that had killed the victim.


 The defendant himself, in a statement made to the police, admitted that he had been present at the shooting and said that Alex Romero had been the shooter. The defendant recanted that statement at trial.


 Ayala testified as follows:
“[Assistant State’s Attorney]: Who was sitting in the front of the gray car? . . .
“[Ayala]: Moses.
“Q. All right. Moses. Who else was in the front of the car?
“A. The driver.
“Q. Anybody else in the front of the car?
“A. No.
“Q. Tell us who was in the back?
“A. George, Lenise and Bubba.
“Q. Now, Miss Ayala, tell us who you claim you saw in that gray car firing the gun?
“A. Moses.
“Q. Moses. So it is Moses that killed [the victim] to your knowledge?
“A. Yes.”


 Virvet testified as follows':
“[Virvet]: Shots came out of the brown car.
“[Assistant State’s Attorney]: Could you see who was firing those shots?
*92“A. Yes.
“Q. Tell the jury who was firing those shots.
“A. [The defendant],
#
“Q. [D]o you have any idea as to who actually shot and killed [the victim]?
“A. I know that the shots that were coming from the brown car was the one that got [the victim].”
The fact that Virvet also testified that shots emanated from a gray car is irrelevant to the issue of whether Nestir’s alleged statement was corroborated, as the alleged statement did not contain any reference whatsoever to a gray car. See footnote 5. The majority’s use of this evidence as a corroborative circumstance, therefore, is puzzling.


 Romero testified as follows:
“ [Assistant State’s Attorney]: What happened as you proceeded westbound on Davenport Avenue?
“[Romero]: As soon as I got to the light — there’s a light on Winthrop Avenue and Davenport. I was there.
“Q. Were you stopped?
“A. Yeah, I stopped. I was waiting for the red light to turn green and as soon as the light [turned] green I started taking off and David Morales just pulled out the gun and just started shooting outside my window.”


 To the contrary, evidence adduced at trial established that the shooting had been motivated not by an alleged quarrel between Nestir and the victim’s brother, but by a feud between the victim’s brother and members of a rival street gang.